Citation Nr: 0932425	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran testified before the undersigned at 
a Board videoconference hearing held in June 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
her claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit detailed descriptions 
of his claimed in-service stressor, medical evidence showing 
a diagnosis of PTSD based on a corroborated in-service 
stressor, and noted other types of evidence the Veteran could 
submit in support of her claim.  The Veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the Veteran 
be advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD.  Thus, 
any failure to develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that, although the VCAA notice letter issued 
in this case did not indicate that the Veteran also could 
submit evidence showing the effect that worsening of her PTSD 
had on her employment and daily life, any failure to satisfy 
the duty to notify is not prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claim of service connection for PTSD is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  And any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  The Veteran also has been provided 
with examinations to address the contended causal 
relationship between PTSD and active service.  There is no 
competent corroborating evidence that the Veteran's claimed 
in-service stressor, in fact, occurred, however.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

					Factual Background

The Veteran's service treatment records are negative for any 
complaints, diagnoses or treatment for PTSD.  At separation 
in October 1979, the Veteran was deemed psychiatrically 
normal.  She denied depression, nervous trouble of any sort, 
and frequent trouble sleeping.

In a December 2003 mental health assessment, the Veteran 
denied physical and sexual abuse.  She reported that service 
was "ok" but she did not like people yelling at her.  Major 
depressive disorder, moderate, was diagnosed.  In another 
mental health assessment later that month, the Veteran denied 
having any problems in service except getting married.  

It was noted in April 2004 that the Veteran participated in a 
woman's support group.  In a July 2004 statement, the Veteran 
reported that she had to live with sexual harassment and 
comments about why she chose the field of Nuclear Maintenance 
Specialist while in service.  She further related that while 
in service she was sexually assaulted by Captain L.M.  She 
reported that Captain L.M. was her Captain at that time, and 
that he counseled her and her husband about their 
relationship.  According to the Veteran, Captain L.M. came to 
her unit one evening, she let him in and during the visit he 
sexually assaulted her.  She noted that after the incident 
she was discharged from service.  

In August 2004, it was noted that the Veteran blamed herself 
for being sexually assaulted in service, and that she was 
tearful and distant when discussing the circumstances leading 
to the sexual assault.  She reported that while being 
sexually assaulted her baby was crying the entire time and 
that she asked Captain L.M. to stop but he would not let her 
attend to her baby.  She further reported that she confided 
in one of the few women in her unit about the sexual assault.  
The woman advised her to keep quiet about it.  

She reported in September 2004 that Captain L.M. came to her 
house to see how she was doing and that he began to touch her 
while she and her daughter were on the couch.  She noted that 
her daughter was almost asleep at that time.  She related she 
was trying to push him away when her daughter woke up and 
rolled off the couch.  The Veteran related that even though 
Captain L.M. would not let her go, she broke free of him and 
ran to her child.  She noted that she quieted her baby down 
and she asked him to leave but he would not.  

In an August 2005 letter, the Veteran's sister, D.W. stated 
that when she talked to the Veteran on the phone during 
service the Veteran did not seem like herself.  According to 
D.W., the Veteran appeared to be tired, listless and 
uninterested in matters back home.  D.W. related that the 
Veteran gained some weight and was very quiet and not the 
same person she grew up with.  D.W. reported that when she 
grew older the Veteran told her about the sexual assault and 
the abuse she suffered during her marriage.  Also in August 
2005, reporter K.W. submitted a letter on the Veteran's 
behalf.  K.W. related that she interviewed the Veteran for a 
public radio story about military sexual trauma.  According 
to K.W., the Veteran was extremely emotional and candid 
during the interview, and that she seems to have suffered a 
great deal in her life because of it.  

In a June 2006 psychiatric note, it was reported that the 
Veteran was able to reveal a number of traumatic incidents 
that happened in service since she began therapy.  In regards 
to the military sexual trauma, it was shown that the Veteran 
presented with intrusive thoughts, sleep difficulties, 
occasional nightmares, avoidance, isolation and diminished 
interest in activities in which she used to frequently 
participate in.  It was noted that the Veteran had made 
progress in her personal life.  PTSD and major depressive 
disorder were diagnosed.  The examiner noted that the 
Veteran's PTSD had improved.  It was noted that the Veteran 
was having fewer intrusive thoughts and nightmares but still 
avoids movies/news related to violence against 
women/children.  

Dr. B.J.W. issued a statement in August 2008 noting that the 
Veteran has been followed at his clinic since April 2004 and 
that she has received group and individual psychotherapy from 
the PTSD treatment program since 2004 for military sexual 
trauma.  He noted that the Veteran continues to have 
significant symptoms of trauma and secondary depression in 
times of stress.  Dr. B.J.W. noted that the symptoms include 
guilt, recurrent and intrusive thoughts, low self esteem, and 
avoidance especially in terms of ongoing relationships and of 
reminders.  

C.L.B., a team leader, also issued a statement on the 
Veteran's behalf in August 2008.  C.L.B. related that the 
Veteran has been in treatment for military sexual trauma and 
that she has been followed by Dr. B.J.W.  She further noted 
that the Veteran received additional individual therapy.  She 
related that it is common for many women to fail to report 
assaults and/or seek medical treatment, and it is not 
surprising that the Veteran failed to report a military 
assault.  C.L.B. noted that the Veteran is diagnosed with 
PTSD and major depression, and that she is being treated for 
multiple medical problems related to mental health and 
physical disability that is recorded in her medical records 
at the VA facility.  

In June 2009, A.A.M, a psychology intern, issued a statement 
on the Veteran's behalf.  A.A.M. further noted that the 
Veteran has been in treatment for military sexual trauma 
since December 2004.  A.A.M. stated that the Veteran has 
described being sexually assaulted and assaulted by her 
commanding officer during service.  Since that time, A.A.M. 
noted that the Veteran has suffered a number of consequences 
in social and occupational functioning, including year long 
homelessness.  It was noted that the Veteran presented with a 
number of symptoms consistent with PTSD related to sexual 
trauma, including re-experiencing, avoidance and hyperarousal 
symptoms.  It was further noted that the Veteran presented 
with depressive symptoms, including feelings of shame and low 
self esteem.  A.A.M. related that symptoms of PTSD and 
depression continue to significantly impact the Veteran's 
psychological functioning.  

During her June 2009 hearing, the Veteran reported that she 
suffered sexual trauma in September 1979 by Captain L.M.  She 
related that when Captain L.M. came to her home, she and her 
daughter were sitting on the couch.  She stated that Captain 
L.M. started to fondle her and she struggled with him because 
he would not let her go.  She related that her daughter 
rolled off the couch and fell onto the floor, and burst out 
crying.  The Veteran stated that even then Captain L.M. would 
not let her go, and that she had to push him and ran to her 
daughter.  She then put her daughter in the other room 
because she did not want her daughter in the room with 
Captain L.M.  When she finally put her daughter to sleep, she 
went back in the living room and she asked him to leave and 
he would not.  According to the Veteran, they wrestled, she 
refused to perform oral sex on him and they ended up having 
sexual intercourse.  The Veteran stated that her daughter 
remained asleep when it happened.  


Legal Criteria 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor. 38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).

If the claimant did not engage in combat with the enemy, as 
in this case, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and her 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See M21- 1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2008).


					Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
The Board notes initially that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply to this case, as the Veteran does not 
contend - and the evidence does not show - that she incurred 
PTSD while engaging in combat.  The Veteran has reported that 
she was sexually assaulted in service by Captain L.M. and 
physically abused her ex-husband for years thereafter.  She 
also has reported that she was harassed and embarrassed by 
men in service.  Although the Veteran reports being sexually 
assaulted in service, there is no evidence in the record 
which tends to corroborate the Veteran's assertions regarding 
the occurrence of her in-service stressor.   Her service 
records lack any indication that she was assaulted during 
service.  Although the record shows that the Veteran was 
discharged shortly after the alleged sexual assault, the 
Veteran reported at her Board hearing that the sexual assault 
was only one of the reasons she separated from service.  
Moreover, prior to the submission of her claim in May 2004, 
the Veteran denied problems in service.  In December 2003, 
the Veteran reported that service was "ok" but she did not 
like people yelling at her and she denied having any problems 
in service except getting married.  

The Veteran has reported that she did not come forward with 
the allegations of sexual assault in service out of fear of 
what Captain L.M. would do to her.  She has identified one 
person whom she told about the sexual assault in service.  
She also has maintained that she told her ex-husband.  The 
Veteran has not submitted statements from these individuals 
corroborating the events during service, however.  The 
Veteran's sister has maintained that the Veteran told her 
about the sexual assault years after service.  The Board also 
acknowledges that the Veteran has sought therapy for military 
sexual trauma and has discussed the alleged sexual assault 
with medical professionals.  Such statements do not tend to 
corroborate the alleged in-service assault.  As such, the 
critical element of corroboration of an in-service stressor 
necessary to establish service connection for PTSD is absent.

The Board further notes that the Veteran has not described 
consistently the circumstances of the alleged in-service 
assault.  In August 2004, the Veteran reported that, while 
being sexually assaulted, her baby was crying the entire time 
and that she asked Captain L.M. to stop but he would not let 
her attend to her baby.  The Board notes that, during her 
June 2009 hearing, however, the Veteran reported that, while 
being sexually assaulted, she was thinking about her child 
who was asleep and remained asleep during the entire 
incident.  

The Board notes that the record does not contain objective 
evidence which could corroborate the occurrence of the 
Veteran's claimed in-service stressor.  Therefore, the Board 
finds that the diagnosis of PTSD and accompanying medical 
opinions/reports of record do not constitute sufficient 
medical evidence on which to grant service connection for 
PTSD.  As noted, a non-combat Veteran's lay testimony alone 
does not qualify as credible supporting evidence of the 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).  The Board does not question the sincerity of the 
Veteran's belief that events in active service caused her 
current mental disability.  The Board is bound, however, by 
the governing statutes and regulations which require that, in 
claims for service connection for PTSD, the diagnosis must be 
based on credible supporting evidence that the claimed in-
service stressor actually occurred (unless the Veteran served 
in combat).  In summary, absent evidence that the Veteran's 
claimed in-service stressor, in fact, occurred, the Board 
finds that service connection for PTSD is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


